      Case 2:17-cv-10721-JTM-JVM Document 327 Filed 01/12/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 RENATA SINGLETON; MARC
 MITCHELL; LAZONIA BAHAM; JANE
 DOE; TIFFANY LACROIX; FAYONA                       Civil Action No. 17-10721
 BAILEY; JOHN ROE; and SILENCE IS
 VIOLENCE,                                          Section H
                                                    Judge Jane Triche Milazzo
        Plaintiffs,
                                                    Division 1
 v.                                                 Magistrate Judge Janis van Meerveld

 LEON CANNIZZARO, in his official
 capacity as District Attorney of Orleans
 Parish and in his individual capacity;
 GRAYMOND MARTIN; DAVID PIPES;
 IAIN DOVER; JASON NAPOLI; ARTHUR
 MITCHELL; TIFFANY TUCKER;
 MICHAEL TRUMMEL; MATTHEW
 HAMILTON; INGA PETROVICH; LAURA
 RODRIGUE; SARAH DAWKINS; and
 JOHN DOE, in their individual capacities,

        Defendants.


               MOTION FOR SUMMARY JUDGMENT ON TIFFANY
             LACROIX’S CLAIMS AGAINST INDIVIDUAL DEFENDANTS

       Defendants Laura Rodrigue, David Pipes, and Graymond Martin (collectively, the

“Individual Defendants”), through undersigned counsel, respectfully request entry of summary

judgment under Federal Rule of Civil Procedure 56 dismissing the claims against them asserted

by Plaintiff Tiffany LaCroix.

       As explained further in the accompanying memorandum, the undisputed facts in this case

show that Ms. Rodrigue sent a “DA subpoena” to Ms. LaCroix because she was a witness in an

upcoming trial and Ms. Rodrigue wanted to meet with her to ascertain what her testimony would

be and prepare for trial. Ms. LaCroix did not comply with the “DA subpoena,” and to this day, she




                                               1
      Case 2:17-cv-10721-JTM-JVM Document 327 Filed 01/12/21 Page 2 of 3




has never met with, or even spoken to, Ms. Rodrigue. Ms. Rodrigue has never attempted to threaten

or intimidate Ms. LaCroix into complying with the “DA subpoena” and has never attempted to

have Ms. LaCroix punished for failing to comply with it.

       Based on these facts, Ms. LaCroix’s abuse-of-process claim fails as a matter of law for

multiple reasons. The tort of abuse of process is premised on misuse of legally issued court process

for an improper, malicious, collateral purpose. But the document sent to Ms. LaCroix was created

by the District Attorney’s Office and was not issued or authorized by any court or enforceable in

any court. Thus, there was no “legal process” to abuse. Second, there is no evidence suggesting

that Ms. Rodrigue had any malicious or collateral purpose of harming Ms. LaCroix or furthering

some personal interest at Ms. LaCroix’s expense. Rather, the evidence shows that Ms. Rodrigue

merely sought to meet with a witness to prepare for trial, which is a legitimate goal that is directly

within the scope of her proper role as a prosecutor. Third, Ms. LaCroix cannot prove that she

suffered any legally cognizable injury as a result of receiving a “DA subpoena.” Similarly, Ms.

LaCroix’s fraud claim fails because she cannot show any injury that was caused by reliance on

allegedly false statements in the “DA subpoena.” The Individual Defendants are therefore entitled

to summary judgment in their favor.




                                                  2
Case 2:17-cv-10721-JTM-JVM Document 327 Filed 01/12/21 Page 3 of 3




                                    Respectfully submitted,

                                     /s/ Matthew J. Paul
                                    Richard C. Stanley, 8487
                                    W. Raley Alford, III, 27354
                                    Matthew J. Paul, 37004
                                    Patrick M. Bollman, 38674
                                    STANLEY, REUTER, ROSS, THORNTON
                                     & ALFORD, LLC
                                    909 Poydras Street, Suite 2500
                                    New Orleans, Louisiana 70112
                                    Telephone: (504) 523-1580
                                    Facsimile: (504) 524-0069

                                    Counsel for Graymond Martin, David
                                    Pipes, and Laura Rodrigue




                                3
